Citation Nr: 1720328	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neurologic disorder.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a bilateral elbow disorder. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for residuals of a nose injury. 

8.  Entitlement to service connection for chronic sinusitis, to include as secondary to a neurologic disorder.  


9.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to a neurologic disorder.  

10.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to a neurologic disorder.  

11.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a neurologic disorder. 

12.   Entitlement to service connection for a vision disorder, to include as secondary to a neurologic disorder.    

13.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to a neurologic disorder and/or medications taken for chronic sinusitis.  
 
14.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a neurologic disorder and/or medications taken for chronic sinusitis. 

15.  Entitlement to service connection for a back disorder, to include as secondary to a neurologic disorder and/or medications taken for chronic sinusitis.  

16.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a neurologic disorder and/or medications taken for chronic sinusitis.  

17.  Entitlement to service connection for a liver disorder, to include hepatitis, to include as secondary to a neurologic disorder and/or an acquired psychiatric disorder.  

18.  Entitlement to service connection for restless leg syndrome, to include as secondary to an acquired psychiatric disorder. 

19.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder. 

20.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.

21.  Entitlement to service connection for a headache disorder, to include as secondary to an acquired psychiatric disorder and/or chronic sinusitis.

22.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Mark E. Flanigan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, April 2007, and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

This case was initially before the Board in June 2014, at which time the claims were remanded in order to obtain the Veteran's records from the Social Security Administration (SSA).  Further, in February 2015, the Board reopened previously denied claims for service connection for residuals of a nose injury and a bilateral knee disorder; remanded the application to reopen a claim of entitlement to service connection for a neurologic disorder as inextricably intertwined with the issue of whether there is clear and unmistakable error (CUE) in a February 1986 rating decision that denied service connection for a neurologic disorder, which the Board referred to the Agency of Original Jurisdiction (AOJ) for appropriate action; and remanded the remaining issues on appeal in order to afford the Veteran a Board hearing.  

Following the Board's remands, the Veteran's SSA records were obtained and the AOJ denied the Veteran's CUE claim in a March 2016 rating decision.  In this regard, the Board notes that the Veteran entered a notice of disagreement as to such denial in March 2017.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System (VACOLS) the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 

Additionally, in April 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record and, per their request, copies have been provided to the Veteran and his attorney.  At the time of the Board hearing, the Veteran submitted additional evidence and waived AOJ consideration of such newly submitted evidence as well as the evidence associated with the file since the issuance of the November 2014 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2016).  Furthermore, in June 2016, the Veteran, through his attorney, submitted additional evidence with a waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider all newly received evidence.  

In March 2017 and April 2017, the Veteran filed motions to advance his case on the docket.  In this regard, appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a) (West 2014); 38 C.F.R. § 20.900(c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  In the instant case, the evidence indicates that the Veteran does not meet the requisite 75 year age requirement.  There is also insufficient supporting medical evidence to demonstrate that he has an illness so serious or grave in nature that advancement is warranted.  Neither is there evidence that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness.  General financial difficulties alone are insufficient.  Finally, there is no evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  Consequently, in the absence of sufficient cause, the Veteran's motion to advance his case on the docket is denied.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board herein adjudicates the issues of entitlement to service connection for tinnitus, bilateral hearing loss, a bilateral elbow disorder, and PTSD.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Tinnitus is etiologically related to the Veteran's military service.

2.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.

3.  A bilateral elbow disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

4.  There is no competent and credible evidence corroborating the Veteran's claimed stressors and, consequently, he does not have a diagnosis of PTSD based on a verified in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a bilateral elbow disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With regard to the remaining claims decided herein, VA's duty to notify was satisfied by January 2006, March 2006, and August 2006 letters, sent prior to the issuance of the rating decision on appeal, and a December 2011 letter, after which the Veteran's claims were readjudicated, to include most recently in the November 2014 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been afforded a VA examination addressing his claimed bilateral elbow disorder or PTSD.  However, the Board finds that such an examination is not required.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claimed bilateral elbow disorder, while the evidence reflects a current diagnosis of such disorder, his service treatment records reflect only a single complaint referable to the elbow and the evidence does not indicate that his current disorder may be related to his military service.  In this regard, while the Veteran himself has advanced such a theory, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Additionally, as pertinent to the Veteran's claimed PTSD, there is no credible evidence that he had a verified in-service stressor. See McLendon, supra.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide these claims.  

The Veteran was afforded a VA examination in June 2011 with respect to the issue of entitlement to service connection for bilateral hearing loss.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding such issue has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2016 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral hearing loss, bilateral elbow disorder, and PTSD, the type and onset of symptoms, and his contention that his experiences during his military service caused such disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned held the record open for 60 days following the hearing for the receipt of additional evidence, which was submitted in June 2016.  There is no other indication that there is any additional outstanding evidence referable to the claims decided herein.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's June 2014 and February 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in June 2014, the matter was remanded in order to obtain SSA records, which were subsequently associated with the file.  In February 2015, the claims were remanded in order to afford the Veteran his requested Board hearing, which was conducted in April 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2014 and February 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Federal Circuit held that where there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As relevant to the Veteran's claim for service connection for bilateral hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

As relevant to the Veteran's claim for service connection for PTSD, Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304 (f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304 (f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092  (July 15, 2010).

Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record. A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5).  However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015). Here, as the Veteran's claim was certified  prior to such date, it is to be considered under the DSM-IV.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Tinnitus

The Veteran asserts that he has tinnitus as a result of his in-service noise exposure.  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the Veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  In the instant case, the Veteran has complained of tinnitus throughout the period on appeal, including at the time of his June 2011 VA examination.  Accordingly, the Board finds that a current tinnitus disability exists.  Regarding an in-service disease or injury, the Veteran credibly asserts that he experienced loud noises in service.  

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current tinnitus disability.  In this regard, an October 1979 service treatment record reflects that the Veteran reported "head noises or ringing in ears."  In an August 1981 Report of Medical Examination, the Veteran's ears were noted to be normal and audiometry testing did not discuss the presence of tinnitus.  On an August 1981 Report of Medical History, the Veteran indicated that he was generally in good health, and the reviewing examiner indicated that nothing of significance was found.

The Veteran underwent a VA examination in June 2011, at which time he reported that he was exposed to noise associated with track vehicles and generators in-service.  He otherwise denied occupational or recreational noise exposure.  The Veteran reported that he began experiencing tinnitus during his active duty service in Germany.  The examiner found that it was as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss, but opined that the Veteran's tinnitus was not caused by or a result of his in-service noise exposure as a radio operator.  As a rationale for this opinion, the examiner noted that the Veteran's hearing was found to be well within normal limits at the time of enlistment and separation.  The examiner noted that there was not a significant threshold shift during this time.  As a result, the examiner concluded that the Veteran's tinnitus was not caused by his in-service noise exposure as a radio operator. 

In a medical statement in June 2016, a private physician opined that the Veteran's tinnitus was due to his experiences/trauma incurred in military service. 

A veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles, supra.  As there is a current diagnosis of tinnitus, evidence of in-service acoustic trauma, testimony from the Veteran regarding onset of tinnitus in service associated with in-service noise exposure, evidence contemporaneous with service documenting the Veteran's report of head noises or ringing in ears during service, and competent medical evidence for and against the claim, the Board finds that the Veteran's competent and credible testimony provides a nexus linking his current tinnitus to his in-service noise exposure, and the balance of positive and negative evidence is in relative equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.   

The service treatment records contain an enlistment examination report dated in June 1977 that tested the Veteran's hearing acuity.  The recorded puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 5, 0, and 0, in the right ear; and 15, 15, 5, 0, and 5 in the left ear.  An October 1979 audiogram recorded the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 10, 10, and 10, in the right ear; and 5, 5, 5, 10, and 10 in the left ear.  On separation from service in August 1981, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 5, 5, and 5, in the right ear; and 15, 10, 5, 5, and 5 in the left ear.  On an August 1981 Report of Medical History, the Veteran indicated that he was generally in good health, and the reviewing examiner indicated that nothing of significance was found.

Post-service, a February 2000 audiogram was conducted; however, such fails to reveal a diagnosis of bilateral hearing loss per audiometric findings as defined by VA regulations.  However, such reflects speech discrimination scores of 90 percent on the right and 100 percent on the left; however, it is unclear as to whether such testing was performed utilizing the Maryland CNC test. 

On VA audiological examination in June 2011, the Veteran reported noise exposure in the military form vehicles and generators.  He denied any occupational or recreational noise exposure.  Auditory testing revealed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 15, 20, and 35 in the right ear; and in the left ear were 10, 10, 5, 10 and 20.  Speech discrimination was 94 in the right ear and 100 in the left ear.  The VA examiner found that examination failed to show hearing loss in either ear for VA purposes.  The VA examiner opined that it was not likely that the claimed hearing loss was due to military noise exposure as a radio operator because the service treatment records showed auditory testing well within normal limits at the time of enlistment and separation.  There was also no significant threshold shift during service.   

On VA audiology consult in March 2013, the Veteran reported a decline in hearing in the right ear and vertigo for one year.  The clinician noted a history of military noise exposure and brain tumor.  Auditory testing showed hearing within normal limits in the left ear.  The clinician noted that she was unable to obtain probe seal for tympanometry measures and responses to pure tone stimuli for the right ear were not in agreement with speech findings.  The right ear pure tone responses were exaggerated with best response at 50 decibels and speech recognition thresholds of 24 decibels.  Therefore, no audiometric findings were reported for the right ear. Speech discrimination revealed 88 percent in the right ear and 100 percent in the left ear.  The clinician associated the Veteran's vertigo and right ear hearing loss with a brain mass and noted that hearing acuity for right ear could not be determined.  The clinician noted that the primary care physician should consider MRI of the inner auditory canals to rule out retrocochlear involvement.  Other treatment records show that the Veteran was being followed for a brain tumor, along with complaints of vertigo and decreased hearing.  

In support of his claim, the Veteran submitted an June 2016 medical statement from a private physician who noted that the Veteran was around a noisy military environment when he was in service.  Reportedly, the Veteran remembered his ear hurting from the loud noise in service and he did not have access to protective hearing plugs or muffs.  The Veteran had worsening frequency losses during service and now had significant losses in both ears.  The physician noted that it was difficult for the Veteran to hear his clinical questions or conversations.  The physician opined that the Veteran's current hearing loss was due to the Veteran's experiences/trauma in service because he entered duty without a hearing and had exposure to loud noise in service, and he had frequency shifts in March 1990 in service.

As an initial matter, while the Veteran has a diagnosis of right ear hearing loss per VA regulations as reflected in the March 2013 treatment record, it is unclear that at any time during the period on appeal he has left ear hearing loss that meets the criteria to be considered a disability for VA purposes.  In this regard, the June 2011 and March 2013 records fail to show a diagnosis of left ear hearing loss pursuant to 38 C.F.R. § 3.385.  However, in light of the June 2016 statement from the private physician that the Veteran had significant hearing loss in both ears, the Board will assume, without conceding, that hearing loss for VA purposes is present.  Even so, the Board finds that the weight of the probative evidence nonetheless does not support a finding that hearing loss had its onset in, or is otherwise related to, any aspect of the Veteran's service.  

In this regard, the Board notes that the Veteran was not shown to have hearing loss in either ear during in service, and sensorineural hearing loss was not shown to be manifested within one year following discharge from service.  As such, service connection cannot be established for sensorineural hearing loss on a presumptive basis.  

The Board further affords great probative weight to the opinion of the June 2011 VA examiner that the Veteran's claimed bilateral hearing loss is not related to service.  In this regard, the findings of the VA examiner were based on a review of the evidence, which did not substantiate a finding that the Veteran sustained acoustic trauma in service, and cited to the medical evidence, including the service treatment records, which revealed hearing within normal limits in both ears, to include on separation from service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's hearing loss, which was not shown in service, after service, or on examination in 2011, is related to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  The Board finds this opinion highly probative.  See Nieves-Rodriguez, supra; Stefl, supra.

Conversely, the Board finds the June 2016 private opinion does not reflect consideration of the all of the facts, including failure to acknowledge the audiograms in service, which revealed no abnormalities, and the fact that post-service audiograms, including the 2011 VA examination report, failed to confirm a diagnosis of bilateral hearing loss for VA purposes.  Moreover, the physician reported worsening frequency losses during service, which was not shown.  To the extent the physician cited to high frequency shifts in a March 1990 report in support of his opinion, these changes occurred approximately 12 years after discharge from service and in any event, failed to confirm a diagnosis of bilateral hearing loss for VA purposes.  Moreover, this opinion lacks probative value as the private physician's conclusion is not supported by a rationale that considers an accurate history.  Id.

Furthermore, to the extent that the Veteran and his spouse believe that he has bilateral hearing loss related to his military service, neither he nor his spouse have been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of bilateral hearing loss is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's and his spouse's opinions as to the etiology of his bilateral hearing loss is not competent evidence and, consequently, is afforded no probative weight.

In sum, the Board finds that the Veteran's claimed bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Elbow Disorder

The Veteran has only vaguely described the in-service event or incident that he claims gave rise to a bilateral elbow disorder.  Specifically, in December 2005, he stated that he had degenerative joint disease of the bilateral elbows since suffering an "incident of spinal cord injury" while on active duty.  In July 2007, the Veteran broadly stated that he had joint problems in the service.  The Veteran and his representative claim that he was treated for right elbow tendonitis in October 1979.  

The Veteran's service treatment records do not describe any spinal cord injury in-service, and while the Board observes evidence of joint problems in service, for example relating to the Veteran's knees, the record contains no evidence of treatment for or complaint of symptoms relating to the Veteran's elbows, other than one incident in 1979.  In this regard, an October 1979 clinical treatment note recorded complaints of right arm pain from the elbow to the shoulder.  It was noted that the Veteran injured the right elbow playing high school sports.  The clinician noted an impression of right arm strain.  June 1977 and August 1981 Reports of Medical Examination found the Veteran's upper extremities to be normal as to both strength and range of motion.  Furthermore, in June 1977, the Veteran denied ever having experienced a painful or "trick" elbow, or arthritis, rheumatism, or bursitis.  On an August 1981 Report of Medical History, the Veteran indicated that he was generally in good health, and the reviewing examiner indicated that nothing of significance was found.

Post-service, a July 2008 record reflects that the Veteran had an arthroscopic lateral release for right elbow chronic tendinitis with some residual symptoms with gripping and lifting items.

Based on the foregoing, the Board finds that there is no record of a diagnosis of an elbow disorder for numerous years, and the record is entirely devoid of any record in which a medical professional even suggests that the Veteran's claimed elbow disorder had its onset in, or is otherwise related to, service despite the fact that a private physician offered opinions addressing a multitude of the Veteran's other claimed disorders in medical opinions rendered in June 2016.  Furthermore, to the extent that the Veteran and his spouse believe that he has a bilateral elbow disorder related to his military service, neither he nor his spouse have been shown to have specialized training sufficient to render such an opinion.  See Jandreau, supra.  In this regard, the etiology of an elbow disorder is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, supra.  Accordingly, the Veteran's and his spouse's opinions as to the etiology of his claimed bilateral elbow disorder is not competent evidence and, consequently, is afforded no probative weight.

Furthermore, there is no indication beyond the Veteran's mere conclusory generalized lay statement that an service event or illness caused his current elbow disorder is insufficient to require the Secretary to provide an examination.  See Waters, supra. Therefore, the Board finds that a bilateral elbow disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral elbow disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

PTSD

The Veteran contends that he has PTSD as a result of in-service incidents that will be discussed in greater detail below.  VA treatment records and statements from the Veteran's VA treatment provides, to include those dated in May 2013, December 2014, and April 2016, as well as a June 2016 opinion from a private physician reflect that the Veteran has been diagnosed with PTSD based on his claimed in-service stressors.  However, as will be discussed below, the Board finds that there is no competent and credible evidence corroborating the Veteran's claimed stressors and, as such, service connection for PTSD is not warranted.  

The Veteran's service separation document indicates that he served as a radio teletype operator with the 32nd Armored Division.  His service personnel records indicate that he operated, and then supervised the operation and maintenance of the radio teletype equipment for the battalion.  The Veteran was granted a secret security clearance in January 1978.  He served in Germany from February 1980 to September 1981.  He was a radio teletype operator from February 1980 to May 1980, and was the team chief from May 1980 to September 1981.  In March 1981, the Veteran was assigned the duty of alternate crypto communications security custodian.  As of the same date, the Veteran was assigned the duty of witnessing the destruction of classified material. 

In March 2006, the Veteran stated that East Germans tried to buy a copy of his Top Secret Communications Electronics Operating Instructions (CEOI).  The Veteran told the East Germans that he would "think about it," and he immediately notified the Criminal Investigation Division (CID).  After the CID investigated the matter, the CID asked the Veteran to serve as an undercover agent in order to trap the East Germans.  Pursuant to the Veteran's role as an undercover agent, he exchanged a fake CEOI for $20 thousand from the East Germans.  At the time of the exchange, the CID and FBI "moved in" and "captured these well armed and dangerous criminals."  The Veteran stated that he was injured during this capture and received a severe concussion. 

In July 2007, the Veteran reiterated that the in-service incident involved a Top Secret CEOI, and that the incident occurred during the "January 1981 time frame." In July 2008, the Veteran again indicated that the incident involved the Top Secret CEOI that could have caused great disruption in the daily operations of the United States Army in Europe if it had fallen into enemy hands. 

In July 2010, the Veteran reiterated the stressor that he described in March 2006, adding that it was either East Germans or Russians who wished to buy a copy of the Top Secret CEOI.  The Veteran indicated that CID agents moved in and captured the individual who wanted to buy the CEOI; the Veteran believed that the captured individual had an associate with him.  The Veteran reiterated that he received a severe concussion in the scuffle associated with apprehending the individual.  The Veteran was struck with an unknown object and knocked to the floor.  The Veteran added that the individuals were "armed and desperate."  The Veteran added a second stressor, that following live and simulated exercises, he was generally afraid of what would occur if "we really did get into a shooting war" with the East Germans and Russians.

In August 2010, after VA noted to the Veteran that he had only a Secret, rather that Top Secret, clearance, the Veteran indicated that he made a mistake, and he revised his above statements to say that the CEIO was in fact, Secret, rather than Top Secret.  The Veteran indicated that he was in charge of his unit's Secret (rather than Top Secret) crypto account.  In August 2010, the Joint Services Records Research Center (JSRRC) directed VA to query the Director of the United States Crime Records Center (USCRC) in order to obtain reports relating to the above-described criminal investigation.  In August 2010, VA contacted the USCRC in order to obtain pertinent criminal records.  In September 2010, the USCRC responded that it had no record of the incident described by the Veteran.  Also in September 2010, the RO formally found that there was a lack of information required to verify the Veteran's claimed stressors. 

In October 2010, C.S., a fellow member of the Veteran's battalion, indicated that the Veteran told him during the winter of 1980 or 1981 that a man was trying to purchase classified documents from him for $20,000.  C.S. recalled the Veteran wondering whether he was "being set up," given his position and responsibility for the classified code books.  C.S. stated that he asked the Veteran whether the situation was dangerous, and C.S. suggested that the Veteran tell the authorities to handle the situation themselves.  C.S. stated that he was at the store just outside the base when the Veteran met the individual who wanted to buy the Veteran's classified materials.  C.S. observed the altercation and saw that the Veteran had been "struck severely" in the face.  Neither C.S. nor the Veteran could get any further information from the authorities regarding what became of the individuals who attempted to purchase the codes.

In December 2010, the Veteran stated that he was struck in the face by an East German agent who was trying to purchase classified information from him.  The Veteran stated that his nose was severely injured as a result. 

In May 2013, the Veteran stated that he was approached by a person who asked the Veteran to sell him materials.  The Veteran indicated that he told his supervisor, and the supervisor told the Veteran to "go along with it."  When the meeting occurred, the individual assaulted and threatened the Veteran.  The Veteran also indicated that, while he was in Germany, there were simulations of potential battles, and in nearly every simulation, the Veteran was the "first or second man down." There were constant alerts, and the Veteran was "always thinking he was going to die."  

At his June 2016 Board hearing, the Veteran reiterated both stressors, and he and his spouse testified as to the impact his psychiatric symptomatology has had on him over the years. 

Turning to an evaluation of the competency, credibility, and weight to be afforded to this evidence, the Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to provide such evidence, the Board finds that his stressors must be corroborated by evidence other than his own testimony.  The Board, as the fact finder, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292 (1992). 

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy and has not claimed that his stressors are related to such an event.  Further, with regard to his claimed stressor of being the "first or second man down" in simulated training exercises, the Board finds that this stressor does not relate to a fear of hostile military or terrorist activity as contemplated by the amended regulation.  Specifically, in the promulgation of the new regulation, it was noted that such amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  Furthermore, it was stated that the new rule would not cover a service member who experienced fear of hostile military or terrorist activity after learning about the experiences of others with such activity but before being deployed to a war zone.  Rather, the rule is intended to apply only when the veteran's service is proximate in time and place to the traumatic event to which the veteran has responded with intense fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (July 13, 2010).  In the instant case, the Veteran served in Kirchgoens, West Germany.  He did not serve during a period of combat, as he served after the end of hostilities in the Republic of Vietnam, and there were no hostilities ongoing in Germany at the time.  Further, Congress has specifically indicated that the period of 1975 to 1990 is not a period for which the United States was at war.  Thus, the Board cannot find that the generalized fear of hostile military activity due to "Cold War tensions" is a credible fear of hostile military activity as contemplated by the amended regulation.  In short, while the Board understands that tensions with the Soviet Union may have been high at this point in time, there was no hostile military activity with such country, or with any other country for that matter, occurring during the Veteran's period of military service.  Furthermore, his report of consistently being the "first or second man down" in training exercises is uncorroborated by any evidence.  Therefore, the Board finds that such claimed stressor falls outside of the regulation pertaining to stressors related to fear of hostile military activity, and, as such, this uncorroborated account cannot serve as a verified stressor for the purpose of establishing a claim of entitlement to PTSD.

Furthermore, with regard to the Veteran's claimed stressor of being fearful and subsequently injured while serving as an undercover agent, the Board finds that such stressor is inconsistent with the places, types, and circumstances of the Veteran's service and is not corroborated by the competent and credible evidence of record. 

The Board must first note that the Veteran's account of this stressor has changed markedly over time.  He consistently maintained, and indeed emphasized, that he maintained access to Top Secret materials until August 2010, at which time he conceded that his clearance was only Secret.  In March 2006, it was East Germans who wanted access to the Veteran's information, but by July 2010, it was either East Germans or Russians who wanted the information.  In July 2010, the Veteran was struck with an "unknown object," but in December 2010, it was an East German agent who struck the Veteran.  Prior to May 2013, the Veteran served as an undercover agent for the FBI and CID, but in May 2013, he did not mention the involvement of the FBI or CID at all, and instead suggested that his supervisor simply told him to "go along with [a person's request that the Veteran sell him information]."  The fundamental details of the Veteran's story have changed markedly over time, from involving FBI protection of Top Secret materials to the Veteran's supervisor encouraging him to sell Secret materials to an unknown individual from either East German or the Soviet Union.  Thus, the highly changeable nature of the Veteran's claimed stressor calls into question the credibility of such reports.  

Furthermore, the Board finds that the Veteran's claimed stressor is inconsistent with contemporaneous records.  While, as noted above, the nature of the Veteran's claimed stressor has changed over time, he has consistently stated that he was severely injured in some manner as a result of his undercover operation.  The Veteran either received a severe concussion (as he stated in March 2006 and July 2010), severe facial wounds (as C.S. stated in October 2010), or a severe nose injury (as the Veteran stated in December 2010). 

The Board finds that, if the Veteran had truly been injured to the extent he has claimed, his service treatment or personnel records would show some evidence of such injury.  The Board has reviewed the entirety of the Veteran's service treatment records, not just records from the winter of 1981, for treatment for any such injuries, and it has found none.  In May 1980, the Veteran was hit in the face while playing football, and suffered a nasal fracture as a result.  In August 1981, the Veteran's head, face, neck, scalp, and nose were all noted to be normal.  In an August 1981 Report of Medical History, the Veteran denied ever having been a patient in a hospital, or ever having an illness or injury, and denied treatment in the last five years for anything other than a minor illness.  In sum, the Board finds that the Veteran's service treatment and personnel records are inconsistent with his story that he suffered severe injuries while serving as an undercover agent.

Similarly, the Board finds it to be implausible that the Veteran's service treatment or personnel records, or the USCRC would have no records relating to a criminal investigation had a joint CID and FBI operation indeed occurred in the winter of 1981 as the Veteran has described.

The Veteran's claimed stressor is also inconsistent with the nature of his service.  In this regard, his service personnel records indicate that he was involved with the operation, and then the supervision of the operation and maintenance of radio teletype equipment.  He had a Secret clearance and, as of March 1981, he served as an alternate crypto communications security custodian and witnessed the destruction of classified material.  Such records certainly support a finding that the Veteran incidentally came into contact with Secret materials in the performance of his duties; however, such are inconsistent with a finding that he was involved in counter-espionage and a sting operation.  The record is unclear regarding how the Veteran would have come into contact with either East Germans or Russians in the performance of his duties in Kirchgoens, West Germany, or as to how the East Germans or Russians would have come to know that the Veteran had access to Secret materials.  Furthermore, the Board finds it to be highly unlikely that the CID or FBI would have deputized the Veteran to serve in a sting operation, given the Veteran primarily served in the operation and maintenance of radio equipment. 

The Board finds that the October 2010 statement from C.S. does not lend credence or the necessary corroboration to the Veteran's story.  C.S.'s observations are largely based on the Veteran's account of events to C.S.  Moreover, all that C.S. observed first-hand was that the Veteran went to a store outside their base, the store erupted into activity, a man was taken into custody, and the Veteran had severe facial trauma.  For the reasons set forth above, the Board finds C.S.'s story to be dubious for several reasons, including the unlikelihood of the Veteran having suffered severe facial injuries while in-service.  The Board otherwise finds it unlikely that the Veteran participated in a sting operation.  Therefore, to the extent that C.S. actually waited outside a store for the Veteran and observed what he claimed to have observed, the Board finds that his observations do not corroborate the Veteran's story that he participated in a sting operation. 

The Board acknowledges that VA treatment records after May 2013 and the June 2016 opinion from the private physician contain mental health treatment providers' opinions linking the Veteran's PTSD to his in-service experiences.  The question of whether the Veteran was exposed to a stressor in service under these facts is a factual one, however, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  The opinions that suggest that the Veteran experienced an in-service trauma are based on the Veteran's own account of in-service stressors that are otherwise unverified.  The opinions does not identify any specific supporting evidence corroborating the assertion that the Veteran experienced the claimed in-service events.  The Board therefore does not find that the opinions lend additional credibility to the Veteran's accounts of an in-service stressor. 

Therefore, the Board finds that there is no competent and credible evidence corroborating the Veteran's claimed stressors and, consequently, he does not have a diagnosis of PTSD based on a verified in-service stressor.  As such, service connection for PTSD is not warranted. 

In sum, the Board finds that the Veteran has not demonstrated the existence of an in-service stressor.  Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection.  The Veteran's claim for service connection for a psychiatric disability therefore fails on that basis. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied. 

Service connection for a bilateral elbow disorder is denied.

Service connection for PTSD is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Bilateral Knee Disorder

The Veteran's June 1977 entrance examination revealed that clinical evaluation of his lower extremities was normal; however, he reported a history of swollen or painful joints.  During service, he was treated on multiple occasions, to include in July 1978, August 1978, December 1978, March 1979, July 1979, August 1979, February 1980, May 1980, and August 1980, for complaints of pain in the left and right knees.  He was variously diagnosed with a possible strain, torn ligaments, and chondromalacia.  However, in July 1978, the Veteran reported that he had an old right knee injury from high school and, in February 1980, he indicated that he had a history of knee problems.  

On VA examination in June 2011, the examiner noted that, upon review of the record, the Veteran was noted to have had several knee injuries in high school prior to his enlistment.  Following an examination, anterior cruciate ligament (ACL) and meniscal tears of the left knee and a right knee strain were diagnosed.  The examiner, however, indicated that she could not  resolve the question as to whether the Veteran's bilateral knee condition was caused by or the result of in-service complaints without resorting to speculation.  An examiner must provide an etiological opinion or explain why such an opinion cannot be provided.  Jones v. Shinseki, 23 Vet.App. 382 (2010).  Once VA undertakes an effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  If an examination is inadequate or does not contain sufficient detail, it must be returned for further clarification.  See Shoemaker v. Derwinski, 3 Vet.App. 248 (1992).  The June 2011 examiner did not provide any rationale as to why an opinion regarding the etiology of the current bilateral knee disorders could not be provided and suggested the condition pre-existed service.  Furthermore, while a private physician provided an opinion in June 2016 that the Veteran's bilateral knee disorders are related to his in-service treatment for his knees, he did not consider the fact that there is a suggestion that the Veteran had knee injuries that reportedly pre-existed service.  Accordingly, reexamination is needed.

Residuals of a Nose Injury, Chronic Sinusitis, and Headaches

The Veteran's June 1977 entrance examination revealed that clinical evaluation of all systems was normal; however, he reported a history of hay fever.  During service, he was treated on multiple occasions, to include in February 1978, August 1979, December 1979, October 1980, and July 1981, for various diagnoses of tonsillitis and upper respiratory infections.  Additionally, in January 1978, it was noted that the Veteran had nosebleeds, or chronic epistaxis.  Further, as previously noted, in May 1980, he received a facial injury while playing football.  X-rays revealed an apparent nasal fracture.  At an October 1980 follow-up appointment, it was noted that such nasal fracture was nondisplaced, and the Veteran had a nasal septal deviation to the right.

In early 2010, the Veteran began to seek treatment for chronic sinusitis, and he underwent a surgical procedure in 2010 to correct this problem.  At a June 2011 VA examination, the examiner noted that, upon a review of the record, the Veteran had a pre-existing problem with allergic rhinitis, which was the major cause of nasal polyps, and post-service treatment records revealed a nasal septal deviation to the left.  Following an examination, the examiner diagnosed resolved nondisplaced nasal fracture, and found that such had healed, there was no X-ray evidence of subsequent complications, and it was not causing problems at the time.  Further, the examiner found that the Veteran's sleep apnea was not related to such in-service injury; however, she did not offer an opinion as to the etiology of the Veteran's chronic sinusitis or headaches.

While a private physician provided an opinion in June 2016 that the Veteran's nose and sinus complaints are related to his in-service nasal fracture, he did not consider the fact that there is a suggestion that the Veteran had hay fever that reportedly pre-existed service, or, as documented by the June 2011 VA examiner, that he had post-service head injuries.  

Furthermore, with regard to his headaches, the Veteran alleges that such are related to his in-service nose injury, to include as caused or aggravated by his sinusitis.  In support of his claim, the Veteran submitted a medical statement in June 2016 wherein a physician determined that the Veteran's chronic headaches were likely due in significant part to his chronic sinus infections.  Given that the secondary claim is inextricably intertwined with the claim of service connection for residuals of a nose injury, the matter must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricable intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Neurologic Disorder

Initially, the Board notes that, in February 2015, the Board referred the issue of whether there is CUE in a February 1986 rating decision that denied service connection for a neurologic disorder to the AOJ for appropriate action.  As discussed in the Introduction, in March 2016, the AOJ denied such claim and, in March 2017, the Veteran entered a notice of disagreement as to such denial.  As VACOLS reflects that the claim is still being developed by the AOJ, a statement of the case has not yet been issued.  As such, the Veteran's claim of CUE is still pending at the AOJ. 

In this regard, in February 2015, the Board noted that a favorable decision with respect to the Veteran's claim of CUE may render moot his application to reopen his claim for service connection for a neurologic disorder, and thus the latter claim is inextricably intertwined with the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricable intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the Board deferred adjudication of the Veteran's application to reopen his claim for service connection for a neurologic disorder until the CUE claim was resolved.  As the CUE matter still remains pending, the Board must again defer consideration of the application to reopen the claim for service connection for a neurologic disorder until the CUE claim is finally resolved. 

Remainder of Service Connection Claims & TDIU

Furthermore, the Veteran alleges that his chronic sinusitis, acquired psychiatric disorder other than PTSD (to include depression), peripheral neuropathy of the upper and lower extremities, vision disorder, bilateral shoulder disorder, bilateral hip disorder, back disorder, bilateral ankle disorder, and liver disorder are secondary to his neurologic disorder.  Additionally, he contends that his bilateral shoulder disorder, bilateral hip disorder, back disorder, and bilateral ankle disorder are secondary to medications taken for chronic sinusitis.  Therefore, as such claims are inextricably intertwined with the remand claims of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neurologic disorder and/or service connection for chronic sinusitis, they must be deferred pending the outcome of the underlying claims.  Id.

Further, the Veteran contends that his liver disorder, restless leg syndrome, hypertension, and sleep apnea are secondary to his acquired psychiatric disorder other than PTSD.  Therefore, such claims are inextricably intertwined with his claim for service connection for an acquired psychiatric disorder other than PTSD and must be deferred pending the outcome of such claim.  Id.

Finally, the claim for entitlement to a TDIU is also inextricably intertwined with the claims being remanded as the outcome of such could have bearing on whether the Veteran meets the criteria for a TDIU.  Id.  Therefore, the adjudication of such claim must be deferred pending the outcome of the Veteran's service connection claims. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain and nature and etiology of his claimed bilateral knee disorder.  The record must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the record and examination of the Veteran, the examiner should address the following inquiries:

(A)  Identify all current diagnoses referable to the right and left knees, to include ACL and meniscal tears of the left knee and a right knee strain as diagnosed as the June 2011 VA examination.

(B)  For each diagnosed right and/or left knee disorder, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  In this regard, the examiner should consider the service treatment records that reflect that, in July 1978, the Veteran reported that he had an old right knee injury from high school and, in February 1980, he indicated that he had a history of knee problems.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the aforementioned instances of in-service treatment for knee complaints.   

The examiner should consider all evidence, including lay statements regarding onset and continuity of symptoms, and must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any further information or testing is necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the scientific/medical community at large and not those of the particular examiner.  If additional information is needed prior to rendering an opinion, the examiner should specify what is required.

2.  Schedule the Veteran for an appropriate VA examination to ascertain and nature and etiology of his claimed residuals of a nasal injury, chronic sinusitis, and headaches.  The record must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the record and examination of the Veteran, the examiner should address the following inquiries:

(A)  Identify all current diagnoses referable to the nose, sinuses, and headaches, to include chronic sinusitis, nasal polyps of the right sphenoid, nasal septal deviation, and headaches.

(B)  For each diagnosed sinus disorder, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  In this regard, the examiner should consider the Veteran's report at the time of his June 1977 enlistment examination that he had a history of hay fever.   

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the aforementioned instances of in-service treatment for tonsillitis and upper respiratory infections, nosebleeds/chronic epistaxis, and/or nasal fracture.

(C)  The examiner should further identify any residuals, to include those referable to the nose, sinuses, and headaches, to include chronic sinusitis, nasal polyps of the right sphenoid, nasal septal deviation, and headaches, of the Veteran's in-service May 1980 nondisplaced nasal fracture.  

The examiner should consider all evidence, including lay statements regarding onset and continuity of symptoms, and must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any further information or testing is necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the scientific/medical community at large and not those of the particular examiner.  If additional information is needed prior to rendering an opinion, the examiner should specify what is required.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, and, with regard to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neurologic disorder, issuing a statement of the case pertaining to the issue of whether there is CUE in a February 1986 rating decision that denied service connection for a neurologic disorder, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


